Citation Nr: 0818161	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-21 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Service connection for degenerative joint disease of the left 
knee.  


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.




FINDINGS OF FACT

The veteran's current left knee arthritis was not shown in 
service or within one year following discharge and is not 
related to active service.


CONCLUSION OF LAW

Degenerative joint disease (arthritis) of the left knee was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence he has in 
his possession that pertains to the claim.  A subsequent 
letter was issued in March 2005.  The veteran was notified of 
the evidence needed to establish a disability rating and 
effective date in May 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service private 
medical records, and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting statements and 
medical opinions.  He has been provided a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends in his statement dated March 2005 that 
he was off base performing duty when a foreign object became 
lodged in the side of his left knee.  The veteran reports 
that when he returned to the base later, his knee had swollen 
and he was unable to walk.  The veteran reports he was 
operated on by a naval physician who was assisted by a 
corpsman.  He states that he spent days recuperating in the 
naval hospital after which there were days of rehabilitation.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the veteran's service treatment 
records dated in August 1966 indicate that the veteran had a 
slight infection in his left knee for which an incision and 
drainage was performed.  The veteran returned for follow-up 
two days later and he was diagnosed with cellulitis without 
lymphangitis and admitted to the ward for treatment, 
evaluation and bed rest.  The veteran's inpatient record from 
this care indicates he had a five day history of infection on 
the lateral aspect of the left knee which had become 
progressively worse.  The veteran reportedly responded well 
to a treatment regimen consisting of bed rest, hot soaks and 
penicillin.  He was discharged to duty after four days of 
inpatient treatment.  Rechecks performed after his release 
from the medical ward indicate the veteran's cellulitis was 
resolved.  However, two entries dated the following month, 
September 1966, indicate that the veteran again seemed to 
have water on his knee and a small blister, and assessed with 
a sprained left knee.  There are no subsequent indications of 
left knee treatment between this time and the veteran's 
release from active duty in January 1967.    

There are medical opinions in the record addressing the 
etiology of his current arthritis.  The medical opinions 
consist of opinions from Dr. K and a VA examiner.  In this 
regard, the Board observes its duty to assess the credibility 
and weight to be given to the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  The Board finds the opinion of the VA 
examiner to be more probative as she had an opportunity to 
review the veteran's claims file, including the opinion of 
the private physician and the veteran's service treatment 
records, and provided a thorough rationale for her opinion.

The veteran has submitted three statements from a private 
physician, Dr. K.  The statement dated October 2004 states 
that while the veteran was performing his duties in service, 
his knee became swollen and he required surgery.  Dr. K 
indicates that there was subsequently some kind of infection 
and as a result of this, he has developed severe pain in his 
left knee.  The statement written by Dr. K dated May 2005 
indicates that while on patrol on base, the veteran was 
struck with a foreign object in the knee and he was unable to 
walk; he subsequently was operated on.  The final statement 
from Dr. K is dated May 2006.  He reiterates that the veteran 
clearly has a service-connected injury to his left knee.  The 
Board observes that the bases of all three opinions are the 
veteran's history rather than review of the service treatment 
records.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the medical evidence is 
more probative than an opinion that is based on the veteran's 
reported history).

The veteran was afforded a VA examination during April 2005.  
The examination report recounts the entries in the veteran's 
service treatment records as described above.  The veteran 
indicated that he had trouble with his left knee beginning 3-
4 years after service and that he had experienced knee 
discomfort for the previous thirty years; however, in the 
year previous he had started having pain with locking.  The 
examiner indicates she had read Dr. K's opinion and she 
observes that this opinion is based on the history described 
by the veteran rather than review of the service treatment 
records.  The examiner's impression was degenerative joint 
disease of both knees and status post incision and drainage 
in the left knee area in 1966 without any residuals.  The 
examiner concluded that, based on the information available 
in the service treatment records and the history the veteran 
gave her, it was her opinion that the veteran's present left 
knee condition was not related to the incision and drainage 
of the cellulitis of his left knee in 1966.  Further, the 
examiner determined that minimal narrowing of the joint space 
in both knees, which indicate early degenerative changes, are 
related to his advancing age rather than the incision and 
drainage of the left knee area nearly forty years prior to 
the date of the VA examination.  As noted above, this opinion 
was based on a review of the claims file and provided a 
rationale for the opinion including reference to objective 
testing.  As such it is entitled to great probative weight.

The Board acknowledges the veteran's contentions that his 
degenerative joint disease, left knee is related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no evidence of the veteran having 
arthritis of the left knee within the year following 
discharge from service, and the preponderance of the 
competent evidence is against a finding that his current left 
knee arthritis is related to service, to include the incision 
and drainage of the cellulitis of the left knee.  Thus, the 
claim for service connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.  


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


